NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                TIFFANY SOLANO WILLIAMS, Appellant.

                             No. 1 CA-CR 21-0592
                               FILED 9-27-2022


           Appeal from the Superior Court in Maricopa County
                        No. CR 2020-114989-001
                  The Honorable Dewain D. Fox, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Tucson
By Karen Moody
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Damon A. Rossi
Counsel for Appellant
                           STATE v. WILLIAMS
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Brian Y. Furuya and Judge Paul J. McMurdie joined.


C A M P B E L L, Judge:

¶1            Tiffany Williams was convicted of two counts of aggravated
assault, both class 3 dangerous felonies and domestic violence offenses. See
A.R.S. §§ 13-1203, -1204, -704. The jury also found four aggravating
circumstances applied for sentencing enhancement purposes. See A.R.S.
§ 13-701. Williams was sentenced to a presumptive term of 7.5 years for
both counts, to run concurrently. Williams appeals the superior court’s
sentencing order, and for the following reasons, we affirm.

                             BACKGROUND1

¶2            In the spring of 2020, Williams, her three daughters, and her
boyfriend were visiting her half-sister (female victim) and half-brother
(male victim), who also occasionally stayed in the female victim’s
apartment. The family stayed with female victim for about a week before
they moved to a hotel. One of Williams’ daughters stayed with the female
victim rather than move to the hotel with her mother.

¶3            When Williams returned to pick up her daughter, she began
to argue with the female victim, who asked Williams to leave. Williams
refused, and ultimately both victims pushed Williams out of the apartment.
A physical altercation ensued, and Williams’ boyfriend joined in the fray,
attacking the male victim while Williams began wrestling on the ground
with the female victim. A neighbor overheard the fight, came outside, and
separated the women.

¶4             As the men continued fighting, Williams approached the two
with a knife, stabbing the male victim in his abdomen. He fell to the ground,
at which time Williams turned her attention back to the female victim,
swinging and waving the knife in her face. At some point, Williams
changed course, returning to the prone male victim and stabbed him three


1      We view the facts in the light most favorable to sustaining the
verdict. See State v. Payne, 233 Ariz. 484, 509, ¶ 93 (2013).


                                     2
                            STATE v. WILLIAMS
                            Decision of the Court

more times. Williams fled to her car, parked in the apartment complex’s
parking lot.

¶5             When officers arrived, they found Williams inside her car in
the parking lot. In a subsequent search of Williams’ vehicle, officers found
a pair of scissors and a sheath containing two knives. The items were tested
for biological matter, but they did not contain any of the male victim’s blood
or DNA. Officers also searched the area in and around the apartment but
recovered no other weapons. The weapon used to stab the victim was never
found.

¶6            The State charged Williams with two counts of aggravated
assault, both class 3 dangerous felonies and domestic violence offenses.
A.R.S. §§ 13-1203, -1204, -704. For count 1, the State alleged that Williams
used a knife, deadly weapon, or dangerous instrument and caused physical
injury to the male victim. For count 2, the State alleged that Williams used
a knife, deadly weapon, or dangerous instrument and placed the female
victim in reasonable apprehension of imminent physical injury. The State
also filed an allegation of aggravating circumstances, alleging the
following:

       1.      The offenses involved the infliction or threatened
       infliction of serious physical injury. A.R.S. § 13-701(D)(1).

       2.     The offenses involved the use, threatened use, or
       possession of a deadly weapon or dangerous instrument.
       A.R.S. § 13-701(D)(2).

       3.    The offenses caused physical, emotional, or financial
       harm to the victim. A.R.S. § 13-701(D)(9).

       4.      The offenses were committed in the presence of a child
       and any of the circumstances outlined in A.R.S. § 13-3601
       exist. A.R.S. § 13-701(D)(18) (domestic violence aggravator).

¶7            After a seven-day trial, the jury returned guilty verdicts on
both counts. The jury also found four aggravating circumstances were
established for count 1: (1) the offense involved infliction or threat of serious
physical injury, (2) the offense involved a deadly weapon or dangerous
instrument, (3) the offense caused physical, emotional, or financial harm to
the male victim, and (4) the offense was committed in the presence of a
child, and the victim is related to the defendant by blood. As to count 2, the
jury found the first 3 circumstances proven but found that 4 was not proven.



                                       3
                           STATE v. WILLIAMS
                           Decision of the Court

¶8            At the sentencing hearing, the superior court weighed the
four aggravating circumstances against the mitigating factors that Williams
suffered a traumatic childhood and experienced mental-health issues. In
doing, so the court explained that it “will give significant weight to the
offense causing physical[,] financial[,] or emotional harm to the victim[s],
and that the offense[s] involved the infliction or threatened infliction of
serious physical injury.” The court also explained that it would not “give
much weight at all to the offense involved in the use, threatened use or
possession of a deadly weapon or dangerous instrument during the
commission of the crime, because this is already designated as a dangerous
offense [and] the sentencing range already takes that into account.” The
court found that the mitigating factors did not outweigh the aggravating
circumstances and sentenced Williams to a presumptive term of 7.5 years
on both counts to run concurrently. Williams timely appealed.

                              DISCUSSION

I.    A.R.S. § 13-701(D)(2)

¶9            Williams argues that the superior court erred by considering
the offenses involved the use or threatened use of a dangerous instrument
or deadly weapon. The superior court may consider whether the “[u]se,
threatened use or possession of a deadly weapon or dangerous instrument
during the commission of the crime” and impose an aggravated sentence
accordingly. A.R.S. § 13-701(C), (D)(2). But the court may not consider the
(D)(2) aggravating circumstance if the use, threatened use, or possession of
a deadly weapon or dangerous instrument “is an essential element of the
offense of conviction or has been utilized to enhance the range of
punishment under § 13-704.” A.R.S. § 13-701(D)(2). Section 13-704(A)
provides an enhanced sentencing range for a felony conviction “that is a
dangerous offense.” A dangerous offense is “an offense involving the
discharge, use or threatening exhibition of a deadly weapon or dangerous
instrument or the intentional or knowing infliction of serious physical
injury on another person.” A.R.S. § 13-105(13).

¶10            Williams argues that the superior court’s error in considering
the (D)(2) aggravating circumstance was fundamental because the court
used an impermissible factor in sentencing. Williams asserts that the proper
standard of review is harmless error. But, Williams did not object to the
State’s allegation of aggravating circumstances under A.R.S. § 13-701(D)(2)
at any point before or during the trial. Thus, we review for fundamental
error. See State v. Henderson, 210 Ariz. 561, 567, ¶ 19 (2005). The defendant
has the burden to show that fundamental error exists and that the error was


                                     4
                            STATE v. WILLIAMS
                            Decision of the Court

prejudicial. Id. at ¶ 20. “A defendant establishes fundamental error by
showing that (1) the error went to the foundation of the case, (2) the error
took from the defendant a right essential to his defense, or (3) the error was
so egregious that [s]he could not possibly have received a fair trial.” State v.
Escalante, 245 Ariz. 135, 142, ¶ 21 (2018). Whether an error is prejudicial is
fact specific and dependent on “the nature of the error.” Id. at 144, ¶ 29. We
agree that the court’s failure to dismiss the (D)(2) aggravating circumstance
constitutes fundamental error. See A.R.S. § 13-701(D)(2).

¶11           The State argues that even if the court impermissibly
considered the (D)(2) aggravating circumstance, Williams cannot show
resulting prejudice. The State cites State v. Munninger for the proposition
that speculation about a lower sentence is not enough to show prejudice.
213 Ariz. 393, 397, ¶ 14 (App. 2006). In Munninger, the court considered a
prohibited aggravating circumstance and sentenced the defendant to an
aggravated and enhanced sentence. Id. at 395, ¶ 1. The defendant
speculated that his sentence may have been different had the court not
considered the prohibited circumstance. Id. at 397, ¶ 14. The court rejected
this argument, finding that the defendant did not meet his burden to show
prejudice because no evidence supported the proposition that the sentence
may have been lighter. Id. The State contends the court did not consider the
(D)(2) circumstance during sentencing because the court gave the
circumstance “little weight” given that A.R.S. § 13-704 accounted for the use
or threatened use of a deadly weapon or dangerous instrument.

¶12           Williams argues that she suffered prejudice because the
record shows that the superior court could have imposed a lesser sentence,
absent consideration of the aggravating circumstance. Indeed, a case must
be remanded “[w]hen it is unclear whether the judge would have imposed
the same sentences absent the inappropriate factor.” State v. Pena, 209 Ariz.
503, 509, ¶ 24 (App. 2005) (internal quotation and citation omitted). But
here, the jury found four aggravating factors applied to count 1 and three
aggravating factors applied to count 2. The record shows that the court
relied heavily on aggravating circumstances other than the (D)(2)
circumstance, especially given the (D)(2) aggravating circumstance was
already addressed under the sentencing enhancement. More importantly,
the court sentenced Williams to a presumptive sentence, not an aggravated
sentence. See State v. Ramsey, 211 Ariz. 529, 543, ¶ 45 n.7 (App. 2005) (noting
that given “the number of additional aggravating factors the trial court
cited and the court’s imposition of a presumptive sentence, the record
clearly show[ed] the trial court would have reached the same result even
without consideration of the [arguably] improper factor” (internal
quotation and citation omitted)). Nothing in the record supports Williams’


                                       5
                           STATE v. WILLIAMS
                           Decision of the Court

speculation that without the court’s consideration of the (D)(2) aggravating
factor, she would have received a lesser sentence.

II.   A.R.S. § 13-701(D)(9)

¶13          Williams next argues that the superior court also improperly
considered the aggravating factor under A.R.S. § 13-701(D)(9) (physical,
emotional, or financial harm). She also argues that the court “double
counted” the physical harm element relating to count 1 involving the male
victim because the State alleged, and the jury found, the aggravating
circumstance of serious physical injury under A.R.S. § 13-701(D)(1). We
disagree and address each argument below.

      A.     Sufficiency of the Evidence

¶14           Williams argues that there was insufficient evidence to
support the court’s finding that both victims suffered emotional or physical
harm.2 We review a challenge to the sufficiency of the evidence de novo.
See State v. West, 226 Ariz. 559, 562, ¶ 15 (2011). We “will affirm a verdict
finding an aggravating circumstance if the record contains substantial
evidence to support the finding, viewing the facts in a light most favorable
to sustaining the verdict.” State v. Coulter, 236 Ariz. 270, 275, ¶ 12 (App.
2014). “Evidence is sufficient to support the finding of an aggravating
circumstance if reasonable persons could conclude it establishes the
circumstance beyond a reasonable doubt.” Payne, 233 Ariz. at 520, ¶ 163.

¶15           Regarding the female victim, Williams argues that the use of
the (D)(9) aggravator (suffering physical, emotional, or financial harm)
“contradicts reality” because she did not suffer any physical harm. But
physical harm is not the only consideration under this statute. The court
must consider if the victim suffered physical, emotional or financial harm
because of the criminal conduct. The proof of one factor is enough to sustain
a finding of aggravation under this statute.

¶16          Here, the female victim suffered emotional harm as a result of
the attack. Emotional harm under A.R.S. § 13-701(D)(9) “encompasses a
variety of mental states, including fright, fear, sadness, sorrow,
despondency, anxiety, humiliation, depression (and other mental illnesses),

2       Williams also argues that no evidence supports the financial injury
prong of A.R.S. § 13-701(D)(9). We agree and the State concedes that it
“eliminated the financial harm prong from consideration.” Because
sufficient evidence supports the jury’s findings for physical or emotional
harm, we need not address the third independent factor, financial injury.


                                     6
                            STATE v. WILLIAMS
                            Decision of the Court

and a host of other detrimental-from mildly unpleasant to disabling-mental
conditions.” Coulter, 236 Ariz. at 274, ¶ 7 (citation omitted). The State
presented evidence that female victim experienced emotional harm: she
was anxious and upset when officers arrived on the scene and was so
traumatized by the events that she vomited twice. The officer’s body
camera footage showed she was visibly upset and crying at the scene. And
at trial, she testified that when Williams waved the knife in her face, she
backed away, repeatedly telling Williams to stop. The female victim
testified she was in fear for her life and the life of the male victim, who was
lying in a pool of his blood. Sufficient evidence supports the jury’s finding
that the female victim suffered emotional harm, including fright, fear,
anxiety, and stress.

¶17           Williams argues that any finding of emotional harm should
only apply to the male victim because the superior court never specified
that a finding of emotional harm applied to both victims. Aggravating
circumstances must be a unanimous verdict from the jury. Coulter, 236 Ariz.
at 275, ¶ 15. But the superior court need not instruct the jury to identify
which prong of the inquiry under A.R.S. § 13-701(D)(9) it relied on to
determine whether the circumstance exists. See id. And here, the State did
not argue financial or physical harm concerning the female victim. The jury
could only rely on the emotional harm factor to support a finding that the
(D)(9) aggravating circumstance was established as it related to count 2 and
the female victim.

¶18           Williams also argues that the male victim did not testify about
experiencing emotional harm, and the superior court erred in allowing the
jury to draw any inference about his emotional harm. Williams contends
that under Pena, a court may not “guess” whether a victim suffered
emotional harm. In Pena, the superior court found emotional harm to the
victim as an aggravating factor. 209 Ariz. at 507, ¶ 17. On appeal, this court
found the record did not contain any “statements by the victim at
sentencing” or any “statements in the presentence report relating to
emotional harm.” Id. at 508, ¶ 17. Unlike Pena, here, the record contains
evidence of the male victim’s emotional harm. He testified that he was
“pleading” with Williams to stop stabbing him and a witness testified that
she comforted him while they waited for police to come. The State also
introduced body camera footage showing the male victim lying on the
ground, bleeding, moaning, and crying in pain. On this record, there is
sufficient evidence to support a finding that the male victim suffered
emotional harm as a result of the criminal conduct perpetrated by Williams.




                                      7
                             STATE v. WILLIAMS
                             Decision of the Court

       B.     Physical Injury

¶19            Williams argues that the superior court erred in “double
counting” the physical injury aggravating factor under A.R.S. § 13-
701(D)(9) because the jury also found that A.R.S. § 13-701(D)(1) (infliction
or threatened infliction of serious physical injury) was established. Because
Williams did not object to the State’s allegation of the (D)(9) aggravating
circumstance at trial, we review for fundamental error. See Henderson, 210
Ariz. at 567, ¶ 19.

¶20            Williams contends that it was improper for the superior court
to give “significant weight” to both the (D)(9) and (D)(1) factors because the
court “relied” on the male victim’s injuries for both findings. The record
belies this contention. At the sentencing hearing, the court stated:
“Regarding the aggravating factors, I will give significant weight to the
offense causing physical[,] financial[,] or emotional harm to the victim, and that
the offense involved the infliction or threatened infliction of serious
physical injury.” (Emphasis added). In balancing the aggravating
circumstances and mitigating factors, the court reasoned that “the harm
that was caused here was significant harm to her brother. They were
potentially life threatening injuries. And I give a lot of weight to that.”

¶21            The superior court did not make a specific finding that it was
relying on physical injury in finding the (D)(9) aggravating circumstance
had been met. Instead, the court stated that the offense caused physical,
financial, or emotional harm. And the court’s later mention of the male
victim’s injuries occurred when it weighed the aggravating circumstances
and mitigating factors―after the aggravating circumstances had been
found. The record does not support Williams’ contention that the court
“double counted” the male victim’s physical injuries, and the court could
have relied solely on the male victim’s emotional harm independent of his
physical injury. State v. Carlson, 237 Ariz. 381, 387, ¶ 7 (2015) (“We will
affirm the trial court’s ruling if the result was legally correct for any
reason.”(internal quotation and citation omitted)). Accordingly, we find no
fundamental error occurred.




                                        8
                         STATE v. WILLIAMS
                         Decision of the Court


                            CONCLUSION

¶22          For the foregoing reasons, we affirm Williams’ convictions
and sentences.




                         AMY M. WOOD • Clerk of the Court
                         FILED:    JT

                                      9